DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6-8, 10, and 12 have been amended.  Claims 1-13 are pending in the instant application.

Priority
This application is a national stage application, filed under 35 U.S.C. § 371, of International Application No. PCT/BR2019/050057, filed February 26, 2019, which claims priority to Brazilian Application No. 102018004568-7, filed March 7.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/25/2019, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election without traverse of Group I (claim 1-7) in the reply filed on 05/09/2022 is acknowledged.   
Claims 8-13 are withdrawn from further consideration as non-elected subject matter pursuant to 37 CFR 1.142 (b) based on Applicants’ response to the Restriction Requirement.
Claims 1-7 are under examination on the merits.

Claim Objections
Claims 1-7 are objected to because it starts with “Granule”.  A claim should start with "A", "An", or "The".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of “the minerals are selected from, without being limited to”, and also recites a narrow range/limitation “calcium, magnesium, potassium, iron, phosphorous and a mixture thereof”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claim 5 is indefinite.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,923,005 (“the `005 patent”) in view of U.S. Patent No. 5,209,185 (“the `185 patent”), and U.S. Patent No. 2,179,591 (“the `591 patent”).

Applicant’s claim 1 is drawn to a granule for the absorption of liquids, odors and moisture from solid waste, characterized by the fact that it comprises fibrous bran, sugar cane bagasse fibers, water and minerals.

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 5 of the `005 patent discloses an expanded pellet for use as an animal litter comprising a homogeneous dispersion of cooked alfalfa particles bound together with gelatinized starch and sodium phosphate having a density of about 23 lbs/ft3 (i.e. 368 g/l).  The `005 patent discloses the dried pellets have a moisture content of 7% (col. 4, ln. 68).  In addition, the `005 patent discloses that the cooked dehydrated alfalfa pellets have at least 26% fiber content (col. 4, ln. 36).   

Claim 3 of the `185 patent discloses a litter material for pet animals manufactured by the process comprising the steps of heating grains of tapioca under pressure, expanding said grains into the atmosphere whereby said grains are puffed, pelletizing the puffed grains, and coating the grains thus treated with an inorganic powder material of zeolite in a range of 3-50 parts thereof for 100 parts of the grains.  The `185 patent discloses the zeolite contains Na, K (potassium) or Ca (calcium) (col. 2, lns. 26-28).  According to Wikipedia, tapioca is a starch extracted from the storage roots of the cassava plant.   

Claim 1 of the `591 patent discloses a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.   

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and claim 5 of the `005 patent is that the `005 patent does not teach the granule comprises sugar cane bagasse fibers, but fibers from cooked alfalfa particles.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claim 1 would have been obvious over the `005 patent because the difference is further taught and/suggested by the `591 patent, which teached a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.  

In terms of claim 2, the `005 patent discloses an expanded pellet for use as an animal litter comprising a homogeneous dispersion of cooked alfalfa particles bound together with gelatinized starch and sodium phosphate having have a moisture content of 7%.  The `185 patent discloses a litter material for pet animals comprises starch of tapioca.  In addition, the `591 patent discloses a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.   Optimization of the specific contents starch, fibers, water, and minerals is a routine optimization for animal litter, not inventive improvement.    

In terms of claim 3, the `591 patent discloses a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.   

In terms of claim 4, the `005 patent discloses dehydrated alfalfa pellets having a fiber content of about at least 26%.  More importantly, optimization of the specific contents starch, fibers, water, and minerals is a routine optimization for animal litter, not inventive improvement.    

In terms of claim 5, the `005 patent discloses an expanded pellet for use as an animal litter comprising a homogeneous dispersion of cooked alfalfa particles bound together with gelatinized starch and sodium phosphate.  In addition, the `185 patent discloses the zeolite contains Na, K (potassium) or Ca (calcium) (col. 2, lns. 26-28).

In terms of claim 6, the `185 patent discloses the grains are expelled under pressure through a nozzle of diameter 1 mm to 5 mm into the air to make the grains (col. 2, lns. 15-19).  Therefore, the granule possesses a size of between 0.20 and 4.0mm.  

In terms of claim 7, the `005 patent discloses the expanded pellet has a density of about 23 lbs/ft3 (i.e. 368 g/l), which is close to the claimed density range of between 200 and 350 g/l.  Optimization of the density of granule litter is a routine optimization for animal litter, not inventive improvement.    

Conclusions
Claims 1-7 are rejected.
Claims 8-13 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731